                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3                                         SAN JOSE DIVISION

                                   4
                                        MELANIE G. SAN PEDRO-SALCEDO,
                                   5                                                       Case No. 5:17-cv-03504-EJD
                                                       Plaintiff,
                                   6                                                       ORDER RE MOTIONS TO FILE
                                                v.                                         UNDER SEAL
                                   7
                                        THE HAAGEN-DAZS SHOPPE                             Re: Dkt. Nos. 92, 99, 104, 111, 117, 118,
                                   8    COMPANY, INC.,
                                                                                           119, 121, 123, 124, 127, 128
                                   9                   Defendant.

                                  10           The parties have filed numerous administrative motions to file under seal in connection

                                  11   with Plaintiff’s motion for class certification and Defendant’s motion for summary judgment. The

                                  12   order addresses these motions.
Northern District of California
 United States District Court




                                  13          U.S. courts recognize that the public has “a general right to inspect and copy public records

                                  14   and documents, including judicial records and documents.” Whitewater W. Indus., Ltd. v. Pac.

                                  15   Surf Designs, Inc., 2019 WL 1590470, at *1 (S.D. Cal. Apr. 12, 2019) (quoting Nixon v. Warner

                                  16   Communications, Inc., 435 U.S. 589, 597 (1978)). “When considering a sealing request, ‘a strong

                                  17   presumption in favor of access is the starting point.’” Space Data Corp. v. Alphabet Inc., 2019

                                  18   WL 2305278, at *1 (N.D. Cal. May 30, 2019) (quoting Kamakana v. City & Cty. of Honolulu, 447

                                  19   F.3d 1172, 1178 (9th Cir. 2006)). This right is not absolute though. Whitewater W. Indus., 2019
                                       WL 1590470, at *1 (quoting Nixon, 434 U.S. at 598). In order to seal judicial records that are
                                  20
                                       “more than tangentially related to the underlying cause of action,” the moving party must show
                                  21
                                       “compelling reasons” for maintaining confidentiality that outweigh the presumption in favor of
                                  22
                                       disclosure. Space Data, 2019 WL 2305278, at *1 (citing Ctr. for Auto Safety v. Chrysler Grp.,
                                  23
                                       809 F.3d 1092, 1099 (9th Cir. 2016)). To make this showing, the moving party must provide
                                  24
                                       “specific factual findings that outweigh the general history of access and the public policies
                                  25
                                       favoring disclosure.” Opperman v. Path, Inc., 2017 WL 1036652, at *1 (N.D. Cal. Mar. 17,
                                  26
                                       2017). Courts applying the compelling reasons standard have upheld the sealing of trade secrets,
                                  27

                                  28   Case No.: 5:17-cv-03504-EJD
                                       ORDER RE MOTIONS TO FILE UNDER SEAL
                                                                         1
                                   1   marketing strategies, product development plans, detailed product-specific financial information,

                                   2   customer information, internal reports and other such materials that could harm a party’s

                                   3   competitive standing. See, e.g., In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008);

                                   4   Opperman, 2017 WL 1036652; Lucas v. Breg, Inc., 2016 WL 5464549, at *1 (S.D. Cal. Sept. 28,

                                   5   2016); Rodman v. Safeway Inc., 2015 WL 13673842 (N.D. Cal. Aug. 4, 2015).

                                   6          However, courts should exercise caution not allow these exceptions swallow the strong

                                   7   presumption in favor of disclosure. “There fact that the production of records may lead to a

                                   8   litigant’s embarrassment, incrimination, or exposure to further litigation will not, without more,

                                   9   compel the court to seal its records.” Lucas, 2016 WL 5464549, at *1 (S.D. Cal. Sept. 28, 2016)
                                       (quoting Kamakana, 447 F.3d at 1179). “Broad allegations of harm, unsubstantiated by specific
                                  10
                                       examples of articulated reasoning” will not carry the compelling standards burden. Space Data,
                                  11
                                       2019 WL 2305278, at *1 (quoting Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th
                                  12
Northern District of California
 United States District Court




                                       Cir. 1992)). Mere designation of a document as confidential under a protective order is not
                                  13
                                       sufficient to establish that said document, or portions thereof, are sealable. Civil L.R. 79-
                                  14
                                       5(d)(1)(A).
                                  15
                                              It is well established among District Courts in this Circuit that motions for class
                                  16
                                       certification are more than tangentially related to the underlying merits of a case and are therefore
                                  17
                                       subject to the compelling reasons standard to file under seal. See, e.g., Waldrup v. Countrywide
                                  18
                                       Fin. Corp., 2018 WL 4586188, at *4 (C.D. Cal. Sept. 17, 2018); Opperman, 2017 WL 1036652, at
                                  19
                                       *3; Cohen v. Trump, 2016 WL 3036302, at *3 (S.D. Cal. May 27, 2016). Motions for summary
                                  20
                                       judgment are also more than tangentially related to the merits of a lawsuit. The court will apply
                                  21
                                       the compelling reasons standard to all of the instant motions to seal.
                                  22
                                                     A. Administrative Motions to File Under Seal Plaintiff’s Motion for Class
                                  23
                                                        Certification. Dkt. Nos. 119, 121, 127.
                                  24
                                        Document                             Portions Requested Sealed           The Court’s Ruling
                                  25
                                        Plaintiff’s Motion for Class         4:19-21; 5:1-12; 5:15-17; 5:23-     Denied. The court finds
                                  26    Certification                        24; 5:26-27; 6:1-3; 10:25-11:2;     Defendant has not met the
                                                                             17:23-24; 14:15-18.                 compelling reasons
                                  27                                                                             standard. In addition, the
                                                                                                                 material largely concerns
                                  28   Case No.: 5:17-cv-03504-EJD
                                       ORDER RE MOTIONS TO FILE UNDER SEAL
                                                                         2
                                                                                                              Defendant’s
                                   1                                                                          communications to the
                                                                                                              public and is therefore not
                                   2                                                                          subject to sealing.
                                   3    Exhibit 3 to the Declaration of   Its entirety.                       Denied. The court finds
                                        Michael Jaurigue                                                      Defendant has not met the
                                   4                                                                          compelling reasons
                                                                                                              standard. In addition, the
                                   5                                                                          material largely concerns
                                                                                                              Defendant’s
                                   6                                                                          communications to the
                                                                                                              public and is therefore not
                                   7                                                                          subject to sealing.
                                        Exhibit 4 to the Declaration of   Its entirety.                       Denied. The court finds
                                   8    Michael Jaurigue                                                      Defendant has not met the
                                                                                                              compelling reasons
                                   9                                                                          standard. In addition, the
                                                                                                              material largely concerns
                                  10                                                                          Defendant’s
                                                                                                              communications to the
                                  11                                                                          public and is therefore not
                                                                                                              subject to sealing.
                                  12                                                                          Moreover, the request is
Northern District of California
 United States District Court




                                                                                                              not narrowly tailored.
                                  13

                                  14              B. Administrative Motions to File Under Seal Defendant’s Opposition to Class

                                  15                  Certification. Dkt. Nos. 117, 118.

                                  16   Document                            Portions Requested Sealed          The Court’s Ruling
                                       Defendants The Häagen-Dazs          Lines 1:17-20, 1:22-24, 4:12-15, Denied. The court finds
                                  17                                                                        Defendant has not met the
                                       Shoppe Company, Inc., Nestlé        and 4:16-18.
                                       Dreyer’s Ice Cream Company,                                          compelling reasons
                                  18                                                                        standard. In addition, the
                                       and Nestlé USA, Inc.’s                                               material largely concerns
                                  19   Opposition to Plaintiff’s Motion                                     Defendant’s
                                       for Class Certification                                              communications to the
                                  20                                                                        public and is therefore not
                                                                                                            subject to sealing.
                                  21
                                       Declaration of Jennifer McLean      Lines 3:21-28, 4:2-5, 4:7-9, and   Granted as to ¶ 15;
                                  22   in Support of Defendants’           4:12-20.                           otherwise denied. The
                                       Opposition to Plaintiff’s Motion                                       court finds Defendant has
                                  23   for Class Certification                                                not met the compelling
                                  24                                                                          reasons standard.
                                       Exhibit A to the Declaration of In its entirety.                       Granted.
                                  25   Jennifer McLean in Support of
                                       Defendants’ Opposition to
                                  26   Plaintiff’s Motion for Class
                                       Certification
                                  27
                                       Exhibit B to the Declaration of In its entirety.                       Denied. The court finds
                                  28   Case No.: 5:17-cv-03504-EJD
                                       ORDER RE MOTIONS TO FILE UNDER SEAL
                                                                                      3
                                       Jennifer McLean in Support of                                        Defendant has not met the
                                   1
                                       Defendants’ Opposition to                                            compelling reasons
                                   2   Plaintiff’s Motion for Class                                         standard
                                       Certification
                                   3   Declaration of Matthew Bishop      Lines 3:21-24, 3:26-4:1, and      Granted as to ¶ 11,
                                       in Support of Defendants’          4:7-15.                           otherwise denied. The
                                   4   Opposition to Plaintiff’s Motion                                     court finds Defendant has
                                                                                                            not met the compelling
                                       for Class Certification                                              reasons standard. In
                                   5
                                                                                                            addition, the material
                                   6                                                                        largely concerns
                                                                                                            Defendant’s
                                   7                                                                        communications to the
                                                                                                            public and is therefore not
                                   8                                                                        subject to sealing.

                                   9   Exhibit A to the Declaration of    In its entirety.                  Granted.
                                       Matthew Bishop in Support of
                                  10   Defendants’ Opposition to
                                       Plaintiff’s Motion for Class
                                  11   Certification
                                       Exhibit B to the Declaration of    In its entirety.                  Denied. The court finds
                                  12   Matthew Bishop in Support of                                         Defendant has not met the
Northern District of California
 United States District Court




                                  13   Defendants’ Opposition to                                            compelling reasons
                                       Plaintiff’s Motion for Class                                         standard
                                  14   Certification
                                       Exhibit C to the Declaration of    In its entirety.                  Denied. The court finds
                                  15   Matthew Bishop in Support of                                         Defendant has not met the
                                       Defendants’ Opposition to                                            compelling reasons
                                  16
                                       Plaintiff’s Motion for Class                                         standard. In addition, the
                                  17   Certification                                                        material largely concerns
                                                                                                            Defendant’s
                                  18                                                                        communications to the
                                                                                                            public and is therefore not
                                  19                                                                        subject to sealing.
                                  20              C. Administrative Motions to File Under Seal Plaintiff’s Reply in Support of Class
                                  21                  Certification. Dkr. Nos. 123, 124, 128
                                        Document                           Portions Requested Sealed        The Court’s Ruling
                                  22
                                        Plaintiff’s Reply in Support of   7:11-13; 14:4-8.                  Denied. The court finds
                                  23    Her Motion for Class                                                Defendant has not met the
                                        Certification                                                       compelling reasons
                                  24                                                                        standard. In addition, the
                                                                                                            material largely concerns
                                  25                                                                        Defendant’s
                                                                                                            communications to the
                                  26                                                                        public and is therefore not
                                                                                                            subject to sealing.
                                  27

                                  28   Case No.: 5:17-cv-03504-EJD
                                       ORDER RE MOTIONS TO FILE UNDER SEAL
                                                                         4
                                   1              D. Defendant’s Administrative Motion to File Under Seal Defendant’s Motion for

                                   2                  Summary Judgment. Dkt. No. 92.

                                   3          This motion does not comply with the civil local rules for the reasons expressed in the

                                   4   court’s previous order denying without prejudice motions to file under seal. The motion is denied

                                   5   without prejudice. Within seven days of this order, Defendant may re-file a compliant motion to

                                   6   file under seal. In the renewed motion to file under seal, Defendant shall not seek to seal any

                                   7   material as to which the court has already denied a motion to file under seal.

                                   8              E. Administrative Motions to File Under Seal Plaintiff’s Opposition to Summary

                                   9                  Judgment. Dkt. Nos. 99, 104
                                              These motions do not comply with the civil local rules for the reasons expressed in the
                                  10
                                       court’s previous order denying without prejudice motions to file under seal. The motions are
                                  11
                                       denied without prejudice. Within seven days of this order, the parties may re-file one joint motion
                                  12
Northern District of California
 United States District Court




                                       to file under seal that is supported by a declaration from the designating party (or parties). In the
                                  13
                                       renewed joint motion to file under seal, the parties shall not seek to seal any material as to which
                                  14
                                       the court has already denied a motion to file under seal.
                                  15
                                                  F. Defendant’s Administrative Motion to File Under Seal Defendant’s Reply Separate
                                  16
                                                      Statement and Exhibits Dkt. No. 111.
                                  17
                                              This motion does not comply with the civil local rules for the reasons expressed in the
                                  18
                                       court’s previous order denying without prejudice motions to file under seal. The motion is denied
                                  19
                                       without prejudice. Within seven days of this order, Defendant may re-file a compliant motion to
                                  20
                                       file under seal. In the renewed motion to file under seal, Defendant shall not seek to seal any
                                  21
                                       material as to which the court has already denied a motion to file under seal.
                                  22
                                              IT IS SO ORDERED.
                                  23
                                       Dated: November 20, 2019
                                  24
                                                                                        ______________________________________
                                  25                                                    EDWARD J. DAVILA
                                                                                        United States District Judge
                                  26

                                  27

                                  28   Case No.: 5:17-cv-03504-EJD
                                       ORDER RE MOTIONS TO FILE UNDER SEAL
                                                                         5
